Citation Nr: 1013604	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for service-connected post traumatic stress disorder 
(PTSD) since May 28, 2007, and in excess of 70 percent 
since August 6, 2009.

2.	Entitlement to an initial rating for service connected 
post traumatic left ankle arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2001 to March 
2002 and From April 2003 to May 2007.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 


FINDINGS OF FACT

1.  Prior to June 2, 2008, the Veteran's PTSD was not 
manifested by social impairment, and there were no symptoms 
of suicidal ideation, hallucination, impaired impulse 
control, neglect of personal hygiene, or illogical thought 
process.  

2.  Since June 2, 2008, the Veteran's PTSD was manifested by 
occupational and social impairment due to disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective social relationships, depression, and 
was hospitalized for suicidal ideation.  However, the Veteran 
did not demonstrate obsessional rituals, continuous panic or 
depression to the point that he could not function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.

3.  Since August 6, 2009, the Veteran's PTSD is not 
manifested or approximated by total social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, or one's own name.  

4.  The Veteran's service connected left ankle disability is 
manifested by complaints of pain and some limitation of 
motion; X-rays show osteoarthritis of the ankle.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD, prior to June 2, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic 
Code 9411 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the schedular criteria are met for a disability rating of 70 
percent, but no more, for PTSD since June 2, 2008.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009). 

3.  The schedular criteria for a rating in excess of 70 
percent for PTSD, since August 6, 2009 is not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic 
Code 9411 (2009).

4.  The schedular criteria for a rating in excess of 10 
percent for the Veteran's service-connected left ankle 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91.  The Veteran is challenging 
the initial rating assigned following the grant of service 
connection for PTSD and left ankle arthritis.  Therefore, no 
further statutory notice is needed and any default in the 
notice is obviously nonprejudicial.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.



PTSD

Service connection was established for PTSD by the RO in an 
April 2008 decision based on evidence of a combat-related 
PTSD diagnosis.  A 30 percent rating, effective date May 28, 
2007, was assigned based on a review of the relevant 
contemporaneous evidence.  This rating was continued by the 
RO several times before the Veteran was granted an increased 
rating to 50 percent in December 2008, effective May 28, 
2007.  In October 2009, the Veteran was granted another 
increase of 70 percent, effective August 6, 2009.  The 
Veteran contends that his symptomatology merits a rating in 
excess of 50 percent since May 28, 2007 and in excess of 70 
percent since August 6, 2009.  

PTSD is evaluated under DC 9411.  38 C.F.R. § 4.130.  To 
warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next higher 100 percent rating is warranted where there 
is total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  GAF scores are but one 
piece of information to be examined, and the Board is 
obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Evaluation Since May 28, 2007

According to the relevant evidence of record, the Veteran 
underwent a general VA examination in February 2008 which 
reported that he had no history of depression, panic attacks, 
substance abuse, memory problems, anxiety, confusion, sleep 
impairment.  In addition, there was no history of loss of 
control/violence potential, and no homicidal or suicidal 
symptoms.  See general VA examination, dated February 2008.

The Veteran underwent a VA examination for mental disorders 
in March 2008.  The Veteran was observed by the examiner as 
"well nourished and muscular.  Grooming and hygiene are 
good.  Eye contact is adequate.  The [V]eteran's responses to 
questions are clear, coherent, and relevant.  Evidences some 
tearfulness when discussing experiences in Iraq."  The 
Veteran stated he occasionally does the grocery shopping and 
enjoys going to restaurants with his family but becomes 
anxious in a full restaurant, though he is able to tolerate 
it.  See VA examination for mental disorders, dated March 
2008. 

There were no reports of delusions, hallucination, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts.  There was also good 
impulse control and no episodes of violence.  The Veteran had 
normal affect, orientation was intact to person, place, and 
time, and unremarkable thought process and thought content.  
The Veteran had no problem with activities of daily living 
and was able to maintain minimum personal hygiene.  
Furthermore, the Veteran was employed as a Plastics Injection 
Technician.  Overall, he expressed his  employment was going 
well but admitted "he is easily irritated with some of this 
co-workers, but says he has employed strategies to de-
escalate.  Denies any temper outbursts... [but experienced] 
[e]xaggerated startle has been something of a problem at 
work, prompting anxiety and irritation."  The Veteran was 
diagnosed with combat-related PTSD and GAF score of 55.  Id. 

VA treatment records report that the Veteran was treated for 
combat-related PTSD with GAF score of 55 in May 2008.  He 
exhibited appropriate personal hygiene and grooming, 
maintained good eye contact, was calm and cooperative.  The 
Veteran was depressed but denied suicidal or homicidal 
ideation.  The Veteran speech was articulate, spontaneous and 
goal-directed.  His thought process was linear and logical, 
no perceptual disturbances, and alert and oriented with 
adequate judgment and insight.  See VA treatment record, 
dated May 2008.

However, in June 2, 2008, the Veteran was admitted to a VA 
psychiatric facility for suicidal ideation but no plan.  
There were no apparent hallucination, he was alert with poor 
eye contact, with fair-to-good insight and judgment.  His 
thought processes was linear and goal directed.  The 
Veteran's mood was dysphoric and anxious, and affect was 
"flat, congruent with mood."  He stated his depression was 
worsening and that he had decreased sleep with nightmares.  
The Veteran had decreased interested in interacting with 
friends, exhibited guilt for a friend's death during service, 
and had decreased energy.  The Veteran's GAF score was 35.  
See VA treatment record, dated June 2008.    

A few days into treatment, the Veteran psychiatric condition 
improved and was discharged.  The Veteran's GAF score since 
being admitted to the VA psychiatric facility improved from 
35 to 55 at discharge.  He was adequately groomed, made good 
eye contact, appeared calm, cooperative, as well as alert and 
oriented to person, place and time.  The Veteran had no 
delusions, or suicidal/ homicidal ideation.  His thought 
process was linear and goal-oriented, with fair and improving 
insight and judgment.  The Veteran was in the hospital from 
June 2, to June 6, 2008.  Id. 

In July 2008, the Veteran was readmitted to the VA 
psychiatric facility from July 9 to July 14, 2008.  The 
Veteran continued to experience depression, suicidal ideation 
(with no plan) and had GAF score ranging from 25 to 40.  
During treatment, the Veteran was described as cooperative 
and compliant, and it was noted that flashbacks had decreased 
in frequency.  The Veteran denied suicidal ideation a few 
days into treatment, there was no report of hallucinations or 
delusion, linear through process, with fair attention and 
judgment.  See VA treatment record, dated July 2008.

VA treatment records from August to November 2008 report the 
Veteran's GAF score ranging from 54 to 58.  In October 2008, 
the Veteran was experiencing "anhedonia, flashbacks, and 
isolation of self."  The Veteran was still employed, was 
appropriately dressed, cognition was intact, and spontaneous 
speech with normal rate, rhythm, and volume was indicated.  
The Veteran stated he experienced visual hallucination "in 
his right peripheral vision but is unable to vocalize 
images."  The Veteran denied suicidal and homicidal ideation 
and there was no current evidence of psychosis.  His thought 
process was logical, linear, and goal-directed, concentration 
and insight were poor at times, and judgment was fair.  See 
VA treatment record, dated October 2008.

The November 2008 VA treatment record indicated that the 
Veteran reported hearing a woman's voice calling him and 
occasionally seeing his dead friend.  The Veteran denied any 
command hallucinations.  He had good hygiene and was well 
groomed for his appointment.  He was cooperative but 
nonspontaneous, normal rate/volume/articulation, and linear, 
logical and goal-directed thought process.  The Veteran 
denied suicidal and homicidal ideation, and auditory and 
visual hallucinations.  See VA treatment records, dated 
November 2008. 

In sum, the Board finds that evidence since June 2, 2008, the 
Veteran's PTSD is manifested by deficiencies in most areas, 
such as work, family relations, or mood, including suicidal 
ideation and occasional auditory and visual hallucination. 
Furthermore, the Veteran's GAF score was as low as 25.  
However, the Veteran has been able to maintain his 
relationship with his wife (albeit strained), continue his 
employment, complete his daily tasks, and expressed linear 
thought process with adequate judgment and insight.  Given 
the record as a whole, the Board finds that an initial rating 
of 70 percent since June 2, 2008 is warranted.

Conversely, prior to June 2, 2008, the Veteran had difficulty 
maintaining work and social relationship, anxiety, and GAF 
score of 55.  There were no symptoms of suicidal ideation, 
hallucination, impaired impulse control, neglect of personal 
hygiene, or illogical thought process.  Therefore, an initial 
rating in excess of 50 percent prior to June 2. 2008 is not 
warranted.

Evaluation Since August 6, 2009

In September 2009, the Veteran underwent a VA examination for 
his PTSD.  The examination reported the Veteran's 
"significant history of depression associated with combat 
trauma and the stress of living with PTSD."  The Veteran 
described having low motivation, social withdrawal, not 
involved in once meaningful activities, and sleeping 
impairment.  The Veteran reported his relationship with his 
wife is strained and that they have discussed 
separation/divorce but has no plans to do so.  He stated his 
relationship with his children have deteriorated since his 
last VA examination.  See VA examination for PTSD, dated 
September 2009.

The Veteran also described concentration impairment with 
short-term memory difficulties, falling behind at work, and 
reduced self-esteem.  The VA examiner noted that the 
Veteran's employment has been in jeopardy as he is not able 
to attend consistently and interact with coworkers.  The 
examiner further noted that the Veteran "will more likely 
than not lose his job because of his [service connected] 
mental health problems."  Id. 

There have been no attempts at suicide, and no history of 
violence or assaultiveness.  The Veteran was clean, neatly 
groomed and appropriately dressed for his appointment.  The 
Veteran was tense but speech was clear and coherent.  His 
attention was intact as well as orientation to person, place 
and time.  Thought process was unremarkable and no persistent 
hallucinations.  The Veteran's GAF score was 49.  Id. 

The Veteran expressed the presence of homicidal thought but 
denied intent or plans to harm anyone.  He also expressed 
presence of suicidal thought when his combat-themed auditory 
hallucinations (which are not persistent) are more frequent 
but denied intent or plan to do so.  The Veteran's episodes 
of violence included throwing things and experiences panic 
attacks in crowds.  He reported compulsively patrolling his 
home and nightmares on a nightly basis.  The Veteran is able 
to maintain minimum personal hygiene but his condition have 
interfered with his daily living.  He was missed months of 
work due to his PTSD symptoms.  The Veteran's GAF score was 
49.  Id. 

Based on a review of the evidence, the Board finds that the 
clinical findings do support a rating of 70 percent since 
August 6, 2009, but not a rating of 100 percent.  While the 
records indicate the Veteran has symptoms of suicidal 
ideation and some hallucination, the Board finds that there 
is no evidence of total social or occupational impairment as 
the preponderance of the treatment notes show denials of such 
thoughts or intent.  There is no objective evidence that the 
Veteran has persistent delusions or hallucinations, or that 
he has exhibited grossly inappropriate behavior.  

The records reflect that the Veteran has been able to 
maintain a marriage for many years now, despite any 
difficulties.  He has always been able to maintain personal 
hygiene and able to carry out basic daily tasks.  He also has 
no recent legal difficulties related to his PTSD.  He has 
denied any obsessive rituals which interfere with routine 
activities, and his speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the various VA examination reports and VA 
treatment records, the Veteran is able to converse in a 
coherent manner.   The Veteran has always been oriented to 
person, place, and time.  In addition, despite the VA 
examiner's comment at the September 2009 VA examination 
comment regarding the Veteran's employment, the Board is not 
aware of any loss of employment at this time.  Given the 
record as a whole, the Board finds that a 70 percent rating 
is most commensurate with the record since August 6, 2009.  

Finally, although he has been afforded GAF scores as low as 
25 (since July 2008), indicative of serious impairment, and 
as high as 58, the Board emphasizes that the GAF scores are 
one piece of evidence that must be considered in conjunction 
with others, including the demonstrated manifestations.  As 
such, the Board concludes that, as the Veteran has displayed 
an essentially similar level of impairment since the 
initiation of this appeal, a disability rating in excess of 
70 percent is not warranted for any period during the 
pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Post Traumatic Left Ankle Arthritis

Service connection was also established for post traumatic 
left ankle arthritis by the RO in the appealed April 2008 
decision.  A 0 percent disability evaluation, effective May 
28, 2007, was assigned based on a review of the relevant 
contemporaneous evidence of record.  In December 2008, the RO 
increased the rating to 10 percent compensability.  The 
Veteran claims that a higher evaluation is warranted.

The Veteran's service-connected left ankle disability is 
currently evaluated at 10 percent disabling under DC 5010-
5271 (traumatic arthritis and limitation of ankle motion, 
respectively).  DC 5010 references DC 5003, and under that 
code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  As also noted above, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  The Board notes that for the purpose of rating 
disability from arthritis, the ankle is considered to be a 
major joint.  38 C.F.R. § 4.45.

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating 
is warranted for moderate limitation of motion, while a 20 
percent rating is warranted for severe limitation of motion.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  

According to the evidence of record, the Veteran underwent a 
general VA examination in February 2008 where the Veteran 
described pain when not walking in a straight line.  The 
Veteran did not have pain when at rest or walking in a 
straight line.  The stated he was given an ankle brace but 
did not wear it as it was too big for him. The range of 
motion of the ankle was normal with pain in all motion.  A 
magnetic resonance imaging (MRI) study of the left ankle 
revealed "no fracture, subluxation or other bony abnormality 
is identified.  A tiny superior calcaneal spur is identified.  
There are no addition arthritic findings."  The impression 
was minor calcaneal spurring otherwise negative and the 
Veteran was diagnosed with post traumatic left ankle 
arthritis with no significant effect on usual occupation.  
See general VA examination, dated February 2008.

VA treatment records from August 2008 to November 2008 report 
the Veteran continued to experience pain in his left ankle.  
An MRI of the left ankle in August 2008 revealed "anterior 
talofibular ligament is no visualized consistent with chronic 
tear.  The posterior tibial, flexor digitorum longus, and 
flexor hallucis longus tendons are intact.  Minimal increased 
signal is seen in the deep fibers of the deltoid ligament.  
The peritoneal, anterior tibial and extensor tendons are 
intact.  There is minimal thickening of the Achilles tendon 
in the AP dimension, consistent with minimal tendinopathy."  
The tibiofibular and tibiotalar articulations were normally 
aligned and the marrow signal trough the osseous structures 
were normal.  The impression of the Veteran's left ankle 
conditions were chronic anterior talofibular tear, injury of 
deep fibers of the deltoid ligament, and mild Achilles 
tendiopathy.  See VA treatment record, dated August 2008. 

A September 2009 general VA examination reported the Veteran 
had tenderness of the left ankle.  There was no evidence of 
ankylosis, other objective abnormalities, or of inflammatory 
arthritis.  The range of motion was dorsiflexion of 0 to 20 
degrees and plantar flexion of 0 to 40 degrees with no loss 
of range of motion with repetition.  The Veteran expressed 
pain on motion; dorsiflexion beginning at 10 degrees and does 
not end until dorsiflexion stops. 

The evidence does not establish that an evaluation higher 
than 10 percent is warranted during entirely of this appeal.  
X-rays establish osteoarthritis of the left ankle, and the 
evidence tends to establish that the ankle is slightly 
limited in motion, due to pain or otherwise.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5010.   There is no evidence suggesting 
that the ankle motion is more than slightly limited, and 
certainly nothing to suggest that it is severely limited 
(even considering pain, see DeLuca), which would need to be 
shown in order to grant a 20 percent disability evaluation 
under DC 5271.  

In sum, the Board finds that the manifestations of the 
Veteran's left ankle disability more near reflect the 
criteria for a 10 percent rating under 38 C.F.R. § 4.71a, DCs 
5010-5271 during the entire pendency of this appeal.  
Accordingly, the claim for an increased evaluation for the 
left ankle disability is denied.

Extraschedular Consideration

Finally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the Veteran's disabilities resulting from 
PTSD or left ankle disability.  While it is noted that the 
Veteran has been hospitalized twice for his PTSD symptoms and 
that his left ankle disability and PTSD treatment interferes 
with his employment, nevertheless, the Veteran is still 
gainfully employed and his hospitalization was brief.  
Furthermore, there are no manifestations of either disability 
that have not been contemplated by the rating schedule.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5252.


ORDER

An initial rating for PTSD in excess of 50 percent prior to 
June 2, 2008, is denied.

A disability rating of 70 percent for PTSD since June 2, 2008 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.

A disability rating for PTSD in excess of 70 percent since 
August 6, 2009 is denied.

An increased rating higher than 10 percent, for post 
traumatic left ankle disability, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


